 In the Matter of LIBBEY-OWENS-FORD GLASS COMPANYandLOCALNo. 103, UNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R- 468. Decided May 3, 1941Jurisdiction:glass manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.Unit Appropriate for Collective Bargaining:office, clerical, and laboratory em-ployees at one of the Company's plants excluding supervisory employees,executives, and department heads.Mr. Leland L. Lord,of Toledo, Ohio, for the Company.Mr. John J. Stanley,'of New York City, for the Union.Mr. Herbert Shenkin,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENT OF THE CASEOn March 22, 1941, Local No. 103, United Office and ProfessionalWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Libbey-Owens-Ford Glass Company, herein'called the Company, at its Charleston, West Virginia, plant, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the' National Labor Relations Act, 49 Stat.449, herein called the Act.On April 2, 1941, the National LaborRelations, Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act, and Article III, Section 3, of National LaborRelations _ BoardRules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.'On April 3, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and' the Union.31 N. L. R. B., No. 93.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the notice, a hearing was held on April 11, 1941, atCharleston,West Virginial before Walter B. Chief, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Com-pany, was represented by counsel and the Union by its representa-tive; both participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed, the rulings of the Trial Examiner and - finds that no'prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS,OF THE ' COMPANYLibbey=Ovens-Ford Glass Company is an Ohio corporation, withits principal office and place of business in Toledo, Ohio. It is en-gaged in the manufacture, sale, and, distribution of many types offlat glass and has six plants located in Louisiana, Illinois, Ohio,andWest Virginia.The present proceeding concerns only theCharleston,West Virginia, plant where the' Company manufacturessheet glass and rough plate glass.During the year 1940, approxi-mately 220,000 tons of rauv materials were used for manufacturingglass- at, the Charleston plant.More than 90-per cent of these' ma-terials were shipped to the Charleston plant from points outside theState of West Virginia.Of the glass manufactured at the Charles-ton plant, more,than 90,per cent was shipped to points outside theState of West Virginia:There are approximately,,1',500 employeesat the Charleston plant.The Company, stipulated at the hearing-that it is engaged in commerce within the meaning, of the Act.II.THE ORGANIZATION INVOLVEDLocal No. 103, United Office and Professional Workers of America,affiliated with' the Congress of Industrial Organizations, is a labororganizationadmitting to membership all employees in offices andwithoffices asheadquarters.,HI.- THEQUESTION CONCERNINGREPRESENTATIONThe Union, by letter dated February 19, 1941, requested the Com-pany to bargain with it, as the representative of a majority of theoffice workers in the Charleston plant.On March 7, 1941, the Com-pany replied by letter refusing-to bargain with: the Union until it'had been selected by a majority of the employees in an appropriate LIBBY-OWENS-FORD GLASS COMPANY571unit after "some authoritative determination" has been made of thequestions of unit and majority.A statement of the Trial Examinerat the hearing indicates that a substantial number of the Com-pany's employees within the unit alleged and hereafter found to beappropriate - have designated the Union as their bargaining repre-sentative?We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE -We find that the question concerning representation which has arisen,occurring in connection' with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to -labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe petition filed by the Union describes the appropriate unit asincluding "all office, clerical, and laboratory employees with theexception of executives and department heads" at the Charlestonplant.The Company makes no contention with regard to the appro-priateness of this unit 'and its counsel stated at the hearing that theCompany would accept the Board's determination on the point.Asindicated above, the parties are in agreement that 60 named personson the April 1, 1941, salaried pay roll are supervisory employees andshould be excluded from the appropriate unit.The Union claims,however, that 11 additional persons on the salaried pay roll shouldbe excluded from the appropriate unit and we proceed, to a discussionof these cases.Charles A. Adainsis listed on the pay roll as Chief UndersurfaceInspector.The record indicates that Adams has three or four menunder him and that he is responsible for reporting the working timeof these men.None of the other undersurface inspectors are on thesalaried pay roll.We find that Adams is a supervisory employee andshould be,excluded from the appropriate unit.The Trial Examiner stated on the record that he had examined 46 signed applicationsfor membership in the Union and that these signatures appear to be genuine.He furtherstated that he had examined the salaried pay roll of the Charleston plant for April 1,1941, submitted by the Company at the hearing. The Trial Examiner stated that therewere 144 names on this pay roll, and that all parties had agreed that 60 of these persons,whose names were checked in blue ink, were supervisory employees and therefore to beexcluded from the appropriate unit.He stated that the name of each of the 46 personswho had signed applications for membership in the Union was on that pay roll.There are76 persons in the unit hereinafter found to be appropriate. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDSemo Bariais listed on the pay roll as Personnel and Employment'Supervisor -and Paymaster.The record indicates that Baria; is incharge of the employment records and that he arranges to supplyemployees to the various departments as they are needed.We findthat Baria is a supervisory employee and should be excluded fromthe appropriate unit.,Aubrey T. Bracken; Ernest Comer, Charles E. Crotty, Audrey E.Drennan and Jinks Morris,although their names appeared on thesalaried pay roll, are production workers who do little or no office,clerical, or laboratory work.For this reason, we find that thesefive men should be excluded from the appropriate unit.Paul F. Steinbickeris listed on the pay roll as Safety Engineerand the record indicates that his duties are to take care of injuries,make recommendations on safety appliances, and keep all recordswith regard to safety work.We find that Steinbicker's duties so.identify him with management that he should be excluded as asupervisory employee.John L. Gramis listed on the pay roll as Tank Apprentice andhis work was described in the record as being clerical in nature.Since there is no testimony that he has any supervisory authority, weshall include him in the appropriate unit.William E. Robertsis listed on the pay roll as Chemist and therecord indicates that he does regular laboratory work.Since thereis no evidence that he has any supervisory authority, we shall includehim in the appropriate unit.Paul Silvernaleis listed on the pay roll as Chief Draftsman. Thereappears to be but one other draftsman on the salaried pay rolland the parties agree that that man should be in the -appropriateunit.There is insufficient evidence in the record to make a findingthat Silvernale exercises such supervisory authority as would war-rant our excluding him from the unit.We therefore shall includehim.We find that all the office, clerical, and laboratory employees atthe Charleston plant of the Company, excluding supervisory em-ployees, executives, and department heads, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company, in the Charleston plantthe full benefit of their right to self=organization and to collective,bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that all employees of the Company at the Charleston plantin the appropriate unit as indicated in Section V above, who were LIBBY-OWENS-FORD GLASS COMPANY573'employed during the pay-roll period preceding this Direction ofElection, subject to such limitations and additions as are set forthin the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and theentire record,in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of employees of Libbey-Owens-Ford Glass Company atitsCharleston,West Virginia plant, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.'2.All office, clerical, and laboratory employees of the Company atthe Charleston plant, excluding supervisory employees, executives,and department heads, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III,,Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby--DIRECTED that,, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Libbey-Owens-Ford Glass Co., at its Charleston,West Virginia plant, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from thedate of this Direction of Election, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among alloffice, clerical, and laboratory employees employed by the Companyduring, the pay-roll period immediately preceding the date of thisDirection of Election, including any who did not work during saidpay-roll period because they were ill or on vacation or 'in activemilitary service or training of the United States, or .temporarilylaid off, but excluding supervisory employees, executives, and de-partment heads, and any who have since quit or' been dischargedfor cause, to determine whether or not they desire to be representedby Local No. 103, United Office' and 'ProfessionalWorkers 'ofAmerica, affiliated .with the Congress of Industrial Organizations,for the purposes of collective bargaining.